Citation Nr: 0027188	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to October 
1945.  The veteran was a prisoner of war (POW) of the 
government of Germany from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a 
personal hearing at the RO in January 1998, and the 
transcript of the hearing constituted a notice of 
disagreement.  A statement of the case was issued in 
September 1998, and a substantive appeal was received that 
same month.  Although the veteran also requested a Board 
hearing, he withdrew the request in correspondence received 
in August 2000.


FINDINGS OF FACT

1.  There is no medical diagnosis of current right shoulder 
disability.

2.  The veteran suffered a fracture of the left clavicle 
during his active military service and radiological study 
shows residuals of that fracture. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Residuals of a fracture of the left clavicle were 
incurred during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Right Shoulder

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from a right 
shoulder disability.  The Board acknowledges that the veteran 
has complained of long-term right shoulder pain.  However, 
neither clinical nor x-ray examination have revealed any 
current right shoulder disability.  Significantly, the 
complaints of bilateral shoulder pain were noted on VA 
examination in October 1998, but only left shoulder 
disability was diagnosed.  While the veteran may suffer from 
right shoulder pain, the Board notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore, the veteran's 
claim of service connection for right shoulder disability 
must be denied as not well grounded for lack of a medical 
diagnosis of a current disability.  38 U.S.C.A. § 5107(a); 
Epps.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim of 
service connection for a right shoulder disability plausible.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Left Shoulder

By written statements, hearing testimony, and VA 
examinations, the veteran has indicated that he sustained 
trauma to the neck, back, and shoulders while a POW.  Lay 
statements from the veteran's family and friends have 
confirmed long-standing complaints regarding shoulder pain.

An x-ray study of the left shoulder in October 1998 revealed 
an old healed fracture on the left which showed some 
malalignment.  The examination assessment included a healed 
fracture of the left clavicle (confirmed by X-rays).  In a 
comment, the examiner noted the history of repeated beatings 
while a POW and opined that it was as likely as not that the 
findings were attributable to his service time.  In the 
context of the overall examination findings, the Board 
believe it reasonable to construe the examiner's comment as a 
medical opinion not only suggesting a nexus between the left 
shoulder disability and service for well-grounded purposes, 
but also sufficient to establish service connection on the 
merits, especially in light of the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for residuals of a fracture of the left clavicle 
is established.  38 U.S.C.A. § 1110.


ORDER

The veteran's claim of entitlement to service connection for 
right shoulder disability is not well-grounded.  To this 
extent, the appeal is denied. 

Entitlement to service connection for residuals of a fracture 
of the left clavicle is warranted.  To this extent, the 
appeal is granted.




		
	ALAN S. PEEVY	
	Veterans Law Judge
Board of Veterans' Appeals


 

